Order unanimously affirmed without costs. Memorandum: In this child protective proceeding pursuant to Family Court Act article 10, respondent appeals from an order following a fact-finding hearing finding that he sexually abused a 12-year-old child. We reject respondent’s contention that Family Court abused its discretion in refusing to permit a licensed psychologist hired by the child’s mother to testify as an expert concerning his evaluations of respondent and the child. The psychologist’s evaluations were conducted without the prior approval of the court or Law Guardian (see, Family Ct Act § 1038 [c]) and violated a previously entered order of protection prohibiting contact between the child and respondent. Furthermore, re*771spondent did not demonstrate that the psychologist was an expert in the field of child sexual abuse (see, Matter of Jaclyn P., 86 NY2d 875, 879 [Smith, J., dissenting], cert denied sub nom. Papa v Nassau County Dept. of Social Servs., 516 US 1093). (Appeal from Order of Chautauqua County Family Court, Hartley, J. — Abuse.) Present — Green, J. P., Wisner, Pigott, Jr., Balio and Boehm, JJ.